UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7434


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LUIS ARIAS-BUSTAMANTE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:10-cr-00021-REP-3)


Submitted:   November 17, 2015            Decided:   November 20, 2015


Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Luis Arias-Bustamante, Appellant Pro Se.    Olivia L. Norman,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Luis   Arias-Bustamante    appeals    the   district   court’s    order

denying relief on his motion for reduction in sentence pursuant

to 18 U.S.C. § 3582(c)(2) (2012).           We have reviewed the record

and find no reversible error.            Accordingly, we affirm for the

reasons stated by the district court.             United States v. Arias-

Bustamante, No. 3:10-cr-00021-REP-3 (E.D. Va. Aug. 26, 2015).

We   dispense   with   oral   argument    because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                    2